ORDER
PER CURIAM.
Defendant Alonzo McClendon appeals from the judgment entered after a jury convicted him of one count of forcible rape in violation of section 566.030, RSMo 1994, and one count of forcible sodomy in violation of section 566.060, RSMo 1994. In his appeal, *887Defendant contends the trial court erred in overruling his objection, pursuant to Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), to the State’s peremptory strike of two African-American venireper-sons.
We have reviewed the briefs of the parties and the record on appeal and find no clear error. State v. Gray, 887 S.W.2d 369, 385 (Mo. banc 1994). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).